Title: Thomas Jefferson to John H. Cocke, 12 March 1813
From: Jefferson, Thomas
To: Cocke, John Hartwell


          Monticello Mar. 12. 13.
          Th: Jefferson presents his compliments to mr Cocke, whose servant is desired to take as many Broom plants as he pleases, but having never found them to
			 succeed by transplantation,
			 he sends him some seed, which generally succeeds, altho sometimes it does not come up till the second
			 spring.—he sends him also a little seed of the Sprout Kale, a plant he recieved from The National garden of France about 3. years ago, never before in this country. it is to be sown & managed as the Cabbage, but
			 to stand in it’s place thro’ the winter uncovered. it’s only use is to furnish sprouts,
			 of which it will yield 2. or 3. crops of 6. or 8 I. long, in a winter, beginning in December & continuing thro’ the whole winter, till the plant goes to seed in the spring.
			 it is a tender
			 &
			 delicious winter vegetable. he salutes mr Cocke with esteem & respect.
        